UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4411


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERASMO ALVARADO-IBARRA, a/k/a Chiquilin,

                Defendant – Appellant,

          and

HECTOR HERNANDEZ-FERNANDEZ,

                Material Witness.



                              No. 12-4413


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SILVESTRE CASTRO-SANDOVAL, a/k/a Silver,

                Defendant – Appellant,

          and

HECTOR HERNANDEZ-FERNANDEZ,

                Material Witness.
                               No. 12-4660


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ZUNIGA-RUIZ, a/k/a Tio Tony,

                Defendant – Appellant,

          and

HECTOR HERNANDEZ-FERNANDEZ,

                Party Below.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District   Judge.    (1:11-cr-00281-JCC-4; 1:11-cr-00281-JCC-6;
1:11-cr-00281-JCC-8)


Submitted:   February 20, 2013               Decided:   April 4, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry A. Dennis, III, DENNIS & STEWART, PLLC, Arlington,
Virginia; Kimberly J. Phillips, GARRETSON PHILLIPS, PC, Fairfax,
Virginia; John A. Keats, Fairfax, Virginia, for Appellants.
Neil H. MacBride, United States Attorney, Shane N. Cralle,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.

                                    2
PER CURIAM:

            Erasmo Alvarado-Ibarra, Silvestre Castro-Sandoval, and

Jose Zuniga-Ruiz          (collectively, “Defendants”) were charged with

conspiracy to distribute five kilograms or more of a mixture

containing a detectible amount of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846.                At a consolidated jury trial, all

three Defendants were convicted.                The district court sentenced

Alvarado-Ibarra to 120 months’ imprisonment for conspiring to

distribute 5 kilograms or more of cocaine base.                            The district

court   also      sentenced      Castro-Sandoval        and       Zuniga-Ruiz      to    63

months’     and      70     months’       imprisonment,           respectively,         for

conspiring to distribute more than 500 grams but less than 5

kilograms of cocaine.             Defendants appealed, arguing that the

district court erred in denying their motions for judgment of

acquittal,     pursuant     to    Fed.    R.   Crim.    P.       29,    challenging     the

sufficiency of the evidence.             Finding no error, we affirm.

            We review the district court’s denial of a motion for

judgment of acquittal de novo, viewing the evidence and drawing

all reasonable inferences in favor of the government.                              United

States v. Penniegraft, 641 F.3d 566, 571-72 (4th Cir. 2011),

cert. denied, 132 S. Ct. 564 (2011).                   Where the motion alleges

insufficient        evidence,    we   will     affirm       if    the    conviction      is

supported      by    “substantial        evidence      in        the    record,”   where

“[s]ubstantial evidence is evidence that a reasonable finder of

                                           3
fact   could     accept     as    adequate        and    sufficient         to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United    States    v.    Green,       599 F.3d 360,   367      (4th      Cir.   2010)

(internal       quotation        marks       omitted).             We   will       not     make

credibility       determinations,            instead     assuming          that    the     jury

resolved       conflicting        evidence        in     the       government’s          favor.

Penniegraft,      641    F.3d     at     572.      A    defendant       challenging         the

sufficiency of the evidence “bears a heavy burden,” as reversal

is limited to “cases where the prosecution’s failure is clear.”

United States v. Foster, 507 F.3d 233, 244-45 (4th Cir. 2007)

(internal quotation marks omitted).

            To     establish       each       Defendant’s          guilt     of    the     drug

conspiracy charge, the Government was required to prove beyond a

reasonable doubt “(1) an agreement between two or more persons

to engage in conduct that violates a federal drug law, (2) the

defendant’s knowledge of the conspiracy, and (3) the defendant’s

knowing and voluntary participation in the conspiracy.”                                  United

States v. Kellam, 568 F.3d 125, 139 (4th Cir. 2009) (internal

quotation       marks     omitted).             The     government          may     rely     on

circumstantial evidence and “need not exclude every reasonable

hypothesis of innocence, provided the summation of the evidence

permits    a     conclusion       of   guilt      beyond       a    reasonable       doubt.”

United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (en

banc).     “Once the Government proves a conspiracy, the evidence

                                              4
need only establish a slight connection between a defendant and

the conspiracy to support conviction.”                  Green, 599 F.3d at 367.

             A mere buy-sell transaction is insufficient to prove a

drug conspiracy.           United States v. Edmonds, 679 F.3d 169, 174

(4th Cir. 2012), vacated and remanded on other grounds, 133 S.

Ct. 376 (2012), reissued in part, 700 F.3d 146, 147 (4th Cir.

2012); United States v. Hackley, 662 F.3d 671, 679 (4th Cir.

2011), cert. denied, 132 S. Ct. 1936, 132 S. Ct. 2703 (2012).

However,     any     agreement       beyond       the     buy-sell    transaction--

including “an agreement that the buyer will resell the cocaine

in the marketplace”--will support the existence of a conspiracy

between the parties.         Edmonds, 679 F.3d at 174.

             We     previously       have       recognized     that    a    buy-sell

transaction involving a substantial quantity of drugs or money

supports a jury’s inference that the parties to the transaction

implicitly agreed to distribute together.                    See United States v.

Yearwood, 518 F.3d 220, 226 (4th Cir. 2008).                         “[E]vidence of

continuing relationships and repeated transactions can support

the finding that there was a conspiracy, especially when coupled

with substantial quantities of drugs.”                    United States v. Reid,

523 F.3d 310,     317    (4th    Cir.       2008).       Additionally,      “the

‘fronting’    of     drugs    indicates         conspiracy    to   engage   in   drug

trafficking       beyond    the   immediate       distribution     transaction,    as

the consignment implies a credit agreement that looks to further

                                            5
transactions       to     secure         income       to       complete       the     original

transaction.”      Edmonds, 679 F.3d at 174.

             Alvarado-Ibarra             argues       that        his       conviction       was

supported by the testimony of several alleged coconspirators,

which   he   claims      was       not   worthy      of       belief.       However,   “[t]he

settled law of this circuit recognizes that the testimony of a

defendant’s accomplices, standing alone and uncorroborated, can

provide an adequate basis for conviction.”                                 United States v.

Burns, 990 F.2d 1426, 1439 (4th Cir. 1993).                                  To the extent

Alvarado-Ibarra              challenges             the           jury’s           credibility

determinations,         we     will      not   review          such     determinations        in

considering the sufficiency of the evidence.                               See Penniegraft,

641 F.3d at 572.              Although he also challenges two pieces of

evidence--a       Facebook         profile     and        a    controlled         purchase--we

conclude,    viewing         the    remaining        evidence         in    the    light   most

favorable    to    the       Government,       that       ample    evidence        existed    to

support Alvarado-Ibarra’s conviction regardless of the contested

evidence.     See Kellam, 568 F.3d at 139.

             Castro-Sandoval argues that the Government’s evidence

of his involvement in a single transaction was insufficient to

demonstrate his knowing participation in the conspiracy and, in

fact,   revealed        that       he    was       never       permitted      to    join     the

conspiracy.        We    disagree.             A    single        drug      transaction      may

establish participation in a larger drug conspiracy “if there is

                                               6
independent evidence that the defendant had some knowledge of

the broader conspiracy, or the single act itself is one from

which    such    knowledge       may   be     inferred.”           United   States    v.

Richards,       737 F.2d 1307,       1309      (4th    Cir.    1984)    (internal

quotation marks and alterations omitted).                     Viewing the evidence

surrounding this transaction in the light most favorable to the

Government,       we     conclude      the       evidence     was     sufficient      to

demonstrate           Castro-Sandoval’s             knowing         and      voluntary

participation in the overarching conspiracy.                        See Edmonds, 679

F.3d at 174; Yearwood, 518 F.3d at 226.

            Zuniga-Ruiz          argues      that     the     evidence      at     trial

demonstrated only that he was an end-user of cocaine, not a

participant in the conspiracy.                   However, viewing this evidence

in the light most favorable to the Government, we conclude the

jury    could    reasonably       infer      that    Zuniga-Ruiz       knowingly     and

voluntarily      purchased       cocaine     from     the    conspiracy     with     the

intent to redistribute it.             See Edmonds, 679 F.3d at 174; Reid,

523 F.3d at 317; Yearwood, 518 F.3d at 226.

            Accordingly, we affirm the district court’s judgments.

We   dispense     with    oral    argument       because     the    facts   and   legal

contentions      are   adequately      presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED

                                             7